Citation Nr: 0811991	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  02-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
multiple cysts over the body.

2.  Entitlement to service connection for a right shoulder 
disability.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
September 2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded the appeal for additional development in 
September 2003 and May 2006.

The issue of to service connection for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's multiple cysts over the body affect less than 
one percent of the body area and have not been productive of 
active symptomatology during the appeal period.


CONCLUSION OF LAW

The criteria for an initial compensable rating for multiple 
cysts over the body have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.20, 4.118, Part 
4, Diagnostic Code (DC) 7819 (2002 and 2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in August 2002, March 2004, August 2005, 
May 2006, and September 2006, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the veteran's initial service connection 
claim was substantiated when service connection for multiple 
cysts was granted in an October 2001 rating decision, it does 
not appear that the veteran was ever provided VCAA notice in 
connection with his original service connection claims prior 
to adjudication.  Thus, the Board notes that the 
aforementioned letters made the claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOC) were provided in December 2005 
and September 2007.  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 
(2007); see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  
In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the VCAA notice letters were not 
compliant with the directives in Vazquez-Flores, the Board 
finds that any deficiency in the VCAA notice was harmless 
error.  In this regard, the claimant was provided pertinent 
information in the May 2002 statement of the case (SOC) and 
the SSOCs.  Further, the VCAA notices along with the SOC and 
SSOCs provided additional information to the claimant which 
complies with Vazquez-Flores.  Cumulatively, the veteran was 
informed of the necessity of providing on his/her own or by 
VA, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
In the May 2006 VCAA letter,  the section entitled "How VA 
Determines the Disability Rating," specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The SOC and 
SSOCs were relevant to the specific pertinent diagnostic 
code.  Therefore, the Board finds that the claimant has not 
been prejudiced by insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected skin disability since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOCs, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The May 2006 letter also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, No. 05-2424 
(U. S. Vet. App. Nov. 19, 2004).  In this case, there has not 
been a material change in the disability level and a uniform 
rating is warranted.

In June 2001, the veteran's claim of service connection for a 
skin disability was received.  In conjunction with his claim, 
the veteran was afforded an examination by VA in June 2001.  
At that time, it was noted that the veteran had a history of 
multiple bumps located on his left forearm, chest, right arm, 
and left side of the abdomen.  A skin evaluation revealed 
that there were multiple small cysts which measured 1/4 inch by 
1/4 inch and were soft, nontender, moveable, and localized on 
the left forearm, chest, right arm, and left side of the 
abdomen.  The diagnosis was multiple cysts, all over the 
body.  

In an October 2001 rating decision, service connection was 
granted for multiple cysts over the body, and a non-
compensable rating was assigned under DC 7819, effective 
October 2001.  The veteran appealed the assigned rating and 
claimed that his cysts were becoming sensitive to the touch, 
itched, and the one on his chest appeared to be growing 
larger.  

An April 2002 VA outpatient evaluation noted that there were 
no unusual rashes or skin lesions.  Medical reports dated in 
April 2005, August 2005, January 2006, and May 2006 noted 
that the skin did not have rashes or ecchymoses.  

In January 2007, the veteran was afforded a VA skin 
examination.  The claims file was reviewed in its entirety.  
The veteran reported that sometimes the cysts were larger 
and/or tender, but not all of the time.  They also sometimes 
itched and could be irritating.  Physical examination 
revealed a 5 millimeter subcutaneous nodule on the mid-chest, 
which was mobile and soft.  It was nontender to palpation.  
On the right forearm, there was a 5 millimeter soft, mobile 
nodule, which was nontender to palpation.  On the left 
lateral thorax, there was a 5 millimeter soft, mobile nodule, 
which was nontender to palpation.  There were no associated 
overlying skin changes or scarring.  The examiner noted that 
the veteran himself had to localize the sites and "find" 
them.  The assessment was probable lipomas, benign, and 
unless bothersome, no treatment was needed.  The percentage 
of body surface involved was minimal, one percent, and only 
the right forearm was exposed.  By history, they were 
intermittently tender, but were not tender on examination.  
The veteran reported that the lesion on the right forearm 
made lifting painful when it was tender, but again it was not 
tender on examination.  There was no loss of skin and they 
were stable.  

In sum, the VA examinations and the medical records dated 
between the two examinations revealed no currently active 
symptoms.  The Board is aware of the Court's decision in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which 
concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  See Ardison, at 408; 
see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
[holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed."].  Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  
Bowers; Ardison.

The Board further notes that the Court in Ardison determined 
that occupational impairment is the primary component of the 
disability rating, which represents, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from a disability.  Id.; see also 38 
C.F.R. § 4.1.

In this case, the skin growths are minimally noticeable.  The 
veteran himself had to locate them on the most recent 
examination.  There were no identified symptoms on either 
examination or between the two examinations.  The veteran 
reported having intermittent periods of tenderness and 
itching; however, the VA and private medical reports failed 
to show any time when the veteran complained of tenderness or 
itching or where it was clinically documented that the 
veteran had tenderness, itching, or other manifestations.  
Accordingly, the Board finds that these cysts do not impair 
the veteran's earning capacity per Ardison.  

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819, were revised, effective August 30, 2002.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before the VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In sum, prior to the effective date of the new criteria, the 
veteran's skin disability must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  However, from the effective 
date of the new criteria, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.

Prior to August 30, 2002, Diagnostic Code 7819 provided that 
benign new skin growths were to be rated as scars, or as for 
eczema (dependent on location, extent, and repugnant or 
otherwise disabling character of manifestations).  38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2002).  

The old criteria, in effect prior to August 30, 2002, 
provided that a 10 percent rating is assigned for superficial 
scars which are poorly nourished with repeated ulcerations.  
38 C.F.R. § 4.118, DCs 7803 (2002).  Under the old criteria, 
a 10 percent rating is assigned for a superficial scar which 
is tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DCs 7804 (2002).  Scars may also be rated based on 
limitation of functioning of the part affected.  38 C.F.R. § 
4.118, DC 7805 (2002).

As noted, although the veteran complained of tenderness, no 
tenderness or pain was objectively demonstrated.  There are 
treatment records dated between the two examinations, but 
those records are also negative.  Further, the areas have not 
been poorly nourished, ulcerated, or productive of limitation 
of motion.  The veteran reported that lifting his right 
forearm was painful at times, but this was not shown on any 
medical reports during the course of the appeal.  

Under the old criteria, eczema with symptoms of slight, if 
any, exfoliation, exudation or itching, on a nonexposed 
surface or small area, warrants a noncompensable evaluation.  
With exfoliation, exudation or itching, involving an exposed 
surface or extensive area, a 10 percent evaluation is 
warranted.  Exudation or constant itching, extensive lesions, 
or marked disfigurement warrants a 30 percent rating, and 
ulcerations or extensive exfoliation or crusting, systemic or 
nervous manifestations, or exceptional repugnance, warrants a 
50 percent rating.  38 C.F.R. § 4.118, Code 7806 (2002).

In this case, exfoliation, exudation or itching, involving an 
exposed surface or extensive area, is not shown.  The areas 
are not extensive, less than one percent of the body is 
affected, and there is only one exposed area.  Regardless, 
there is no exfoliation or exudation.  Although the veteran 
complained of itching, this complaint was not objectively 
demonstrated at any time.  Thus, a 10 percent evaluation is 
not warranted on that basis.

Under the revised rating criteria, benign skin neoplasms that 
do not affect the head, face, or neck are rated as scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (2007).

Under revised Diagnostic Code 7801, scars, on other than the 
head, face, or neck, that are deep or cause limited motion 
are rated as 10 percent disabling if they cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  Under revised 
Diagnostic Code 7802, superficial scars, on other than the 
head, face, or neck, that do not cause limited motion and 
encompass an area or areas at least 144 square inches (929 
sq. cms.), warrant a 10 percent evaluation.  Under revised 
Diagnostic Code 7803, superficial unstable scars warrant a 10 
percent evaluation, and under revised Diagnostic Code 7804 
superficial scars that are painful on examination warrant a 
10 percent evaluation.  Under revised Diagnostic Code 7805, 
other scars may be rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118 (2007).

Notes pertaining to scars specify that scars in widely 
separated area, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  38 C.F.R. § 4.118, Notes following 
Diagnostic Codes 7801-7804 (2007).

Further, under the new rating criteria, dermatitis or eczema 
is rated noncompensably disabling when less than 5 percent of 
the entire body or of exposed areas is affected, and no more 
than topical therapy is required during the past 12 month 
period.  A 10 percent rating is assigned when at least 5 
percent but less than 20 percent of the entire body or of 
exposed areas is affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12 month period.  A 30 percent rating is assigned when 
20 to 40 percent of the entire body or of exposed areas is 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of 6 weeks or more, but not constantly, during the past 12 
month period.  The highest rating of 60 percent is assigned 
when more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

In this case, the affected area is less than 5 percent of the 
entire body, cumulatively.  There is one exposed area.  No 
treatment was rendered during the course of the appeal.  The 
veteran's skin problems did not require intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12 month period.  

As for the revised criteria regarding scars, the skin 
disability is not deep and does not limited motion.  The 
areas involved do not warrant a compensable rating based on 
their size.  The affected areas were noted by a VA examiner 
to be stable.  The affected areas were not painful on 
examination or productive of limitation of function in any of 
the affected areas.  

Accordingly, the criteria for an initial compensable rating 
for multiple cysts over the body have not been met.  In 
determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a compensable 
rating.  


ORDER

Entitlement to an initial compensable evaluation for multiple 
cysts over the body is denied.  


REMAND

In the Board's prior May 2006 decision, the Board denied 
service connection for a left shoulder disability, but 
remanded the issue of service connection for a right shoulder 
disability.  The following was noted by the Board:

Similarly, the medical evidence shows that the veteran 
was seen on several occasions for right shoulder 
problems since his discharge from service.  Although no 
specific abnormalities were noted on QTC examination in 
June 2001, subsequent VA outpatient records in December 
2001 showed tenderness in the rotator cuff area with 
pain at 90 degrees.  The impression was "most likely 
supraspinatus myositis."  Similar findings were noted in 
March 2002, and the veteran was referred to physical 
therapy for questionable partial rotator cuff tear or 
supraspinatus.  VA physical therapy notes in May and 
June 2002 showed improvement in his symptoms, but that 
he still had some discomfort in the shoulder when seen 
in September 2002.  Moreover, a definitive diagnosis has 
never been reported.  Given the veteran's chronic 
complaints and treatment for right shoulder problems 
since his discharge from service, the Board finds that a 
comprehensive examination should be undertaken to 
determine the nature and etiology of his right shoulder 
problems.

The Board requested that the veteran's right shoulder be 
examined.  Specifically, the following was requested with 
regard to the examination:

The veteran should be scheduled for a VA examination to 
determine the nature and etiology of any identified 
right shoulder disability.  The claims folder must be 
made available to the examiner for review, and a 
notation to the effect that this record review took 
place should be included in the report.  All indicated 
tests and studies should be accomplished and the 
clinical findings should be reported in detail.  The 
examiner should provide an opinion as to whether it is 
at least as likely as not that any identified right 
shoulder disability had its onset in military service.

The veteran was afforded this examination in November 2006.  
At that time, the examiner noted that the examination was for 
the purpose of evaluation of a right shoulder disability, but 
the veteran indicated that his left shoulder was scheduled 
for examination.  The examiner conducted the examination on 
the left shoulder.  As noted above, the Board denied service 
connection for a left shoulder disability.  Although the 
veteran may believe that he has a service-related left 
shoulder disability, the only service connection issue 
remaining on appeal is service connection for a right 
shoulder disability.  Therefore, it is the right shoulder 
that requires a physical examination and a medical opinion in 
order to comply with the Board's May 2006 Remand orders.  

In light of the foregoing, further medical assessment is 
necessary in this case, in accordance with the previous Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any identified right 
shoulder disability.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  All indicated 
tests and studies should be accomplished 
and the clinical findings should be 
reported in detail.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
identified right shoulder disability had 
its onset in military service.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


